PER CURIAM.
Affirmed. See Robinson v. State, 373 So.2d 898 (Fla.1979); Prince v. State, 885 So.2d 967, 968 (Fla. 4th D.CA 2004) (“Absent an express reservation of the right to appeal, a defendant may not appeal from a judgment entered pursuant to a nolo con-tendere plea.”).
However, we remand the case to the trial court with directions for it to re-enter, nunc pro tunc, the judgment and mitigated sentences it entered on December 3, 2004, after the appellant’s filing of his notice of appeal had divested the trial, court of jurisdiction.
FARMER, SHAHOOD and GROSS, JJ., concur. ■